Citation Nr: 0630075	
Decision Date: 09/22/06    Archive Date: 10/04/06

DOCKET NO.  03-30 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for bipolar disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1987 to 
June 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  

In December 2002, the RO denied service connection for 
bipolar disorder.  The veteran testified at an RO hearing in 
September 2003.  He was scheduled for a September 2005 Board 
hearing at the RO, but did not appear or indicate any desire 
to reschedule. 

The Board remanded the claim in January 2006 for additional 
development, which subsequently was accomplished.  Therefore, 
this claim is properly before the Board.


FINDINGS OF FACT

1.  Bipolar disorder was not diagnosed within one year after 
discharge from service, or for many years thereafter.

2.  The competent medical evidence of record does not relate 
the veteran's bipolar disorder to any event in service.


CONCLUSION OF LAW

Bipolar disorder was not incurred in or aggravated by 
service, nor may its incurrence or aggravation therein be 
presumed.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103A, 5107, 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the service connection 
claim for bipolar disorder and the respective 
responsibilities of each party for obtaining and submitting 
evidence by way of a February 2006 VA letter.  Specifically, 
the RO notified the veteran that VA would obtain all relevant 
evidence in the custody of a Federal department or agency.  
The RO notified the veteran of his responsibility to respond 
in a timely manner to VA's requests for specific information 
and to provide a properly executed release so that VA could 
request the records for him.  The RO also requested the 
veteran to submit any relevant evidence in his possession.  

During the pendency of this appeal, the CAVC further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  The 
February 2006 letter did not provide the veteran with notice 
of the laws regarding degrees of disability or effective 
dates for any grant of service connection.  However, since no 
disability rating or effective date for award of benefits 
will be assigned, as discussed below, any defect with respect 
to the content of the notice requirement was non-prejudicial.

The CAVC held in part in Pelegrini, supra, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the December 2002 rating decision, the RO 
denied service connection for a bipolar disorder.  In 
February 2006, the RO provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate his claim on appeal, and clarified what 
information and evidence must be submitted by the veteran, 
and what information and evidence would be obtained by VA.  

While the notice provided to the veteran in February 2006 was 
not given prior to the first AOJ adjudication of the claim, 
the subsequent VA letter corrected any procedural errors.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Moreover, the 
notice was provided by the AOJ prior to the May 2006 
Supplemental Statement of the Case, and the last transfer and 
certification of the veteran's case to the Board; and the 
content of the notice complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Thus, any 
defect with respect to the timing of the VCAA notice 
requirement was non-prejudicial, and VA's duty to notify the 
veteran has been satisfied.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
records and VA medical records dated from 1994 to 2005.  The 
Board finds that there are no additional medical treatment 
records necessary to proceed to a decision in this case.

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  A medical examination is necessary 
when the record (1) contains competent evidence that the 
claimant has a current disability or persistent or recurrent 
symptoms of the disability; (2) contains evidence, which 
indicates that the disability or symptoms may be associated 
with the claimant's active duty; and (3) does not contain 
sufficient medical evidence for VA to make a decision.  See 
38 U.S.C.A. § 5103A(d).  

While the veteran has a current diagnosis of bipolar 
disorder, as discussed below, there is no evidence that this 
condition was incurred in or aggravated by service.  Under 
these circumstances, the VCAA's duty to assist doctrine does 
not require that the veteran be afforded medical examination.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was 
not required to provide the veteran with a medical 
examination absent a showing by veteran of a causal 
connection between the disability and service).  In this 
regard, there is no reasonable possibility that a VA 
examination would aid in substantiating the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his claim for 
service connection; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Additionally, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; and no 
further assistance to the veteran in developing the facts 
pertinent to the issue of service connection is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

The veteran seeks service connection for bipolar disorder.  
He testified in the RO hearing that he had not been treated 
for bipolar disorder prior to service and that he did not 
have a family history.  He noted that his bipolar disorder 
caused problems sleeping.  He stated in October 2004 that his 
bipolar disorder arose from head trauma that occurred when he 
fell from a moving vehicle in service in Germany, and that 
re-injury happened in training.  In sum, the veteran contends 
that his bipolar disorder is directly related to his service, 
thus entitling him to disability compensation.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, the medical evidence shows a current diagnosis of 
bipolar disorder.  VA medical records show the veteran was 
admitted for mental health treatment in August 2002, showing 
bipolar symptoms.  He was given a diagnosis of bipolar 
disorder and continued to receive treatment through December 
2005.  

The next issue is whether there is evidence of any in-service 
incurrence of a bipolar disorder.  

The service medical records are negative for any psychiatric 
findings.  A May 1991 medical record notes the veteran fell 
from a truck two and a half years ago, but does not indicate 
any head trauma.  A May 1993 report of mental status 
evaluation shows that no mental health issues were detected.

After service, VA medical records dated in 1994 and 1995 note 
recurrent headaches and episodes of syncope; but there are no 
findings that these symptoms were related to bipolar disorder 
or any in-service head trauma.  A December 1994 VA computed 
tomography scan of the head was normal.

Upon review, the preponderance of the evidence is against the 
claim.  First, the record does not show any evidence of in-
service incurrence of bipolar disorder.  Second, the post-
service mental health treatment does not show any 
relationship between the veteran's bipolar disorder and 
service.  

Moreover, the veteran is not entitled to service connection 
on a presumptive basis, as he was not diagnosed with bipolar 
disorder until 2002, nine years after service.  See 38 C.F.R. 
§§ 3.307, 3.309. 

Although the veteran has argued that his bipolar disorder is 
related to his service, this is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Board has 
considered the veteran's lay assertions, they do not outweigh 
the medical evidence of record, which does not show any 
relation between the current bipolar disorder and service.  

In sum, the claim of service connection for bipolar disorder 
is denied.  38 C.F.R. § 3.303.  In making this decision, the 
Board has considered the benefit-of-the-doubt-doctrine; 
however, as the evidence is not equibalanced, in this regard, 
it does not apply.  Gilbert v. Derwinski, 1 Vet. App. at 57-
58; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bipolar disorder is 
denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


